

115 S1630 IS: Child Poverty Reduction Act of 2017
U.S. Senate
2017-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1630IN THE SENATE OF THE UNITED STATESJuly 25, 2017Mr. Casey (for himself, Ms. Baldwin, and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo establish in the Administration for Children and Families of the Department of Health and Human
			 Services the Federal Interagency Working Group on Reducing Child Poverty
			 to develop a national strategy to eliminate child poverty in the United
			 States, and for other purposes.
	
 1.Short titleThis Act may be cited as the Child Poverty Reduction Act of 2017. 2.Establishment of Working GroupThere is established in the Administration for Children and Families of the Department of Health and Human Services a group which shall be known as the Federal Interagency Working Group on Reducing Child Poverty (in this Act referred to as the Working Group).
		3.National plan to reduce child poverty
			(a)Primary goal
 (1)Development of national planThe primary goal of the Working Group is to develop a national plan— (A)to reduce, within 10 years after the date on which funding is made available to carry out this Act—
 (i)the number of children living in poverty in the United States to half of the number of such children as reported in the report of the United States Census Bureau on Income, Poverty, and Health Insurance Coverage in the United States: 2015 (issued in September 2016); and
 (ii)the number of children living in extreme poverty in the United States to zero; and (B)to reduce, within 20 years after the date on which funds are made available to carry out this Act, the number of children living in poverty in the United States to zero.
 (2)Consultation with National Academy of SciencesIn developing the national plan under paragraph (1), the Working Group shall consider all recommendations, research papers, and reports published by the National Academy of Sciences, including the Social Services and Income Maintenance Research conducted using amounts made available under the Children and Families Services Programs under the heading Administration for Children and Families under title II of division H of the Consolidated Appropriations Act, 2016 (Public Law 114–113) and of the Consolidated Appropriations Act, 2017 (Public Law 115–31).
 (3)DeadlineNot later than 180 days after the date of the enactment of this Act, the Working Group shall make substantial progress toward the development of the national plan.
 (b)Additional goalsThe national plan under subsection (a) shall include recommendations for achieving the following goals:
 (1)Understanding the root causes of child poverty, including persistent intergenerational poverty, taking into account social, economic, and cultural factors.
 (2)Improving the accessibility of anti-poverty programs and increasing the rate of enrollment in such programs among eligible children and families by reducing the complexity and difficulty of enrolling in such programs.
 (3)Eliminating disparate rates of child poverty based on race, ethnicity, gender, age, English language proficiency, ability, and geographic location in a rural, urban, or suburban area.
 (4)Improving the ability of individuals living in poverty, low-income individuals, and unemployed individuals to access quality jobs that help children and their families rise above poverty.
 (5)Connecting low-income children, disconnected youth, and families of those children and youth to education, job training, work, and the respective communities in which those children and youth live in.
 (6)Shifting the measures and policies of Federal anti-poverty programs from the goal of helping individuals and families living in poverty to achieve freedom from deprivation toward the goal of helping individuals and families rise above poverty and achieve long-term economic stability.
 (c)MethodsIn developing the national plan under subsection (a), the Working Group shall employ methods for achieving the goals described in subsections (a) and (b), including—
 (1)studying the effect that child poverty has on the health and welfare of children, including access to health care, housing, proper nutrition, and education;
 (2)measuring the effect of child poverty on the ability of individuals to achieve economic stability, including such effect on educational attainment, rates of incarceration, lifetime earnings, access to healthcare, and access to housing;
 (3)updating and applying improved measures of poverty that can meaningfully account for other aspects relating to the measure of poverty, such as the Supplemental Poverty Measure used by the United States Census Bureau; and
 (4)using and applying fact-based measures to evaluate the long-term effectiveness of anti-poverty programs, taking into account the long-term savings and value to the Federal Government and to State, local, and tribal governments of practices and policies designed to prevent poverty.
 4.Other dutiesIn addition to developing the national plan under section 3(a), the Working Group shall— (1)monitor, in consultation with the Domestic Policy Council and the National Economic Council, all Federal activities, programs, and services related to child welfare and child poverty;
 (2)establish guidelines, policies, goals, and directives related to the achievement of the goals of the national plan, in consultation with—
 (A)nongovernmental entities providing social services to low-income children and families;
 (B)advocacy groups that directly represent low-income children and families;
 (C)policy experts; and
 (D)officials of State, local, and tribal governments, including the working groups of the largest associations of State and local government officials, who administer or direct policy for anti-poverty programs;
 (3)advise all relevant Federal agencies regarding methods of effectively administering and coordinating programs, activities, and services related to child welfare and child poverty, and resolving any disputes that arise between or among those Federal agencies as a result of such administration or coordination;
 (4)provide recommendations to the Congress regarding how to ensure that Federal agencies administering programs, activities, and services related to child welfare and child poverty have adequate resources to increase public awareness of such programs, activities, and services, and how to maximize enrollment of eligible individuals;
 (5)identify methods for improving communication and collaboration among and between Federal, State, and local governmental entities regarding the implementation of State and local programs related to child welfare and child poverty, such as State programs funded under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.) (relating to block grants to States for temporary assistance for needy families), and submit recommendations regarding such methods to relevant Federal agencies and congressional committees; and
 (6)hold hearings in different geographic regions of the United States to collect information and feedback from the public regarding personal experiences related to child poverty and anti-poverty programs, and make that information and feedback publicly available.
			5.Membership
 (a)Number of membersThe Working Group shall be composed of no less than 6 members. (b)Executive pay rateEach member shall be an official of an executive department who occupies a position for which the rate of pay is equal to or greater than the rate of pay for level IV of the Executive Schedule under section 5313 of title 5, United States Code.
 (c)Required participation of certain executive departmentsThe Working Group shall include at least one member who is an official of each of the following executive departments:
 (1)The Department of Justice. (2)The Department of Agriculture.
 (3)The Department of Labor. (4)The Department of Health and Human Services.
 (5)The Department of Housing and Urban Development. (6)The Department of Education.
 (d)AppointmentEach member shall be appointed by the head of the executive department that employs such member. (e)Obtaining official dataOn request of the Chairperson, any head of a Federal agency shall furnish directly to the Working Group any information necessary to enable the Working Group to carry out this Act.
 (f)TermsEach member shall be appointed for the life of the Working Group. (g)VacanciesA vacancy in the Commission shall be filled in the manner in which the original appointment was made.
 (h)QuorumA majority of members shall constitute a quorum. (i)ChairpersonThe Chairperson of the Working Group shall be appointed by the Secretary of Health and Human Services.
			(j)Meetings
 (1)Initial meeting periodThe Working Group shall meet on a monthly basis during the 180-day period beginning with the date on which funds are made available to carry out this Act.
 (2)Subsequent meetingsAfter such 180-day period, the Working Group shall meet not less than once every 6 months and at the call of the Chairperson or a majority of members.
				6.Director and staff
 (a)DirectorThe Working Group shall have a Director who shall be appointed by the Chairperson. (b)StaffThe Director may appoint and fix the pay of additional personnel as the Director considers appropriate.
 (c)DutiesThe duties of the Director and staff shall be to achieve the goals and carry out the duties of the Working Group.
			7.Reporting requirements
 (a)Annual reportNot later than September 30, 2018, and annually thereafter, the Chairperson shall submit to the Congress a report describing the activities, projects, and plans of the Federal Government to carry out the goals of the Working Group, including—
 (1)an accounting of— (A)any increase in efficiency in the delivery of Federal, State, local, and tribal social services and benefits related to child welfare and child poverty;
 (B)any reduction in the number of children living in poverty; (C)any reduction in the demand for such social services and benefits for which children living in poverty and near poverty are eligible; and
 (D)any savings to the Federal Government as a result of such increases or reductions; (2)an accounting of any increase in the national rate of employment due to the efforts of the Working Group;
 (3)a summary of the efforts of each State to reduce child poverty within such State, including the administration of State programs funded under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.) (relating to block grants to States for temporary assistance for needy families); and
 (4)legislative language and recommendations regarding reducing child poverty and achieving the other goals and duties of the Working Group.
				(b)Public reporting requirements
 (1)Annual report available to publicA version of the annual report required by subsection (a) shall be made publicly available. (2)Annual update from Federal agenciesThe head of each relevant Federal agency shall post on the public Internet Web site of such agency an annual summary of any plans, activities, and results of the agency related to the goals and duties of the Working Group.
 8.DefinitionsIn this Act: (1)Anti-poverty programThe term anti-poverty program means a program or institution with the primary goal of lifting children or families out of poverty and improving economic opportunities for children or families that operates in whole or in part using Federal, State, local, or tribal government funds.
 (2)ChildThe term child means an individual who has not attained the age of 18. (3)DeprivationThe term deprivation means, with respect to an individual, that such individual lacks adequate nutrition, health care, housing, or other resources to provide for basic human needs.
 (4)Disconnected youthThe term disconnected youth means individuals who have attained the age of 16 but have not attained the age of 25 who are unemployed and not enrolled in school.
 (5)Economic stabilityThe term economic stability means, with respect to an individual or family, that such individual or family has access to the means and support necessary to effectively cope with adverse or costly life events and to effectively recover from the consequences of such events while maintaining a decent standard of living.
 (6)Extreme povertyThe term extreme poverty means, with respect to an individual or family, that such individual or family has a total annual income that is less than the amount that is 50 percent of the official poverty threshold for such individual or family, as provided in the report of the United States Census Bureau on Income, Poverty, and Health Insurance Coverage in the United States: 2015 (issued in September 2016).
 (7)Federal agencyThe term Federal agency means an executive department, a Government corporation, and an independent establishment. (8)Near povertyThe term near poverty means, with respect to an individual or family, that such individual or family has a total annual income that is less than the amount that is 200 percent of the official poverty threshold for such individual or family, as provided in the report of the United States Census Bureau on Income, Poverty, and Health Insurance Coverage in the United States: 2015 (issued in September 2016).
 (9)PovertyThe term poverty means, with respect to an individual or family, that such individual or family has a total annual income that is less than the amount that is the official poverty threshold for such individual or family, as provided in the report of the United States Census Bureau on Income, Poverty, and Health Insurance Coverage in the United States: 2015 (issued in September 2016).